DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 have been presented for examination based on the amendment filed on 3/19/2021.
Replacement Drawings are acknowledged and objection to drawings is withdrawn.
Substitute Specification is acknowledged and objection to specification is withdrawn.
Claims 1-11, 13-29 are newly rejected under 35 U.S.C. 101.
Claims 1-11, 13-29 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319).
Claim 12 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Mair (USPGPUB No. 20190188477).
This action is made Non-Final.
Response to Arguments
Applicants arguments/remarks regarding specification/drawings are acknowledged and entered as indicated above.
Rejection under 35 USC 112(b) is withdrawn in view of amendment.
(Argument 1) Applicant has argued in Remarks Pg.11-12:
In the rejection of claim 1, the Examiner relies on Tiwari at paragraphs [0260] and [0267]-[0285] to allegedly teach “parse the floor plan to identify existing instances of the selected equipment symbol” as claimed. Office Action at 7. However, Tiwari discloses “a method used ... to analyze multidimensional building information models and predict performance of wireless RF systems inside the building.” Tiwari at [0260]. Tiwari’s method does not parse a floor plan because it restricted to being “used to identify walls” {Tiwari at [0260]) and predict “the performance of RF devices and RF signal strength” (TiwariaX [0267]).
Additionally, the method taught by Tiwari \s limited to predicting signal strength based on “RF transmitter device location” (TiwariaX [0284]) and “RF receiver device locations” (TiwariaX [0285]) rather than using its analysis to “select an equipment model that at least partially conforms to the Flowever, Tiwari merely discloses identifying a type of equipment to be used. In contrast, the claims specifically “select an equipment model.” Claim 1 (emphasis added). Identifying a type is not selecting an equipment model.

(Response 1) Tiwari teaches not only identifying the wall etc. but also the mounted or existing equipment in the room (See Tiwari: [0100]) which is scanned in using the mobile devices (Tiwari: [0093]-[0094]). Tiwari [0100] states:
[0100] Alternatively, an inertial measurement unit in the device could be used to evaluate the displacement of the user between room capture locations of the user. Either way, the accelerometer and the gyroscopic measurements are used with the distances, as obtained from the laser, to combine measurements from all the locations to a single room. This procedure may be recursively used to map rooms with complex geometries. The mapping module then combines distances d.sub.floor with corresponding azimuth angles to obtain an initial set of vertices, with polar coordinates (d.sub.floor, .theta.), for the polygon representing the room geometry in 2D. During the process of capturing the room, the user also points the laser and records the locations of room details of interest, for example, doors, windows, etc. into the mapping module. The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms. CO2 sensors, sprinkles, plug sockets, intrusion sensors. The mapping module automatically recognizes these features as room details and incorporates the room details into the floor plan. Alternatively, the location of room details could also be recorded after the entire room geometry is captured. 

The first step to selecting the equipment on the floor plan is to be able to capture it and place it in the floor plan. The step of recognizing a specific equipment would require selecting the equipment to be recognized. Tiwary also states:
[0086] A method 120 of completing the first stage of an integrated building system is shown in FIG. 1B. A user such as a sales representative or a customer accesses the IAC tool 102 via the mobile device or other network connected computing device to create a customer account. The customer account also includes building description, such as, floor plan, address, number of occupants, typical building usage, etc. As shown in box 124, the IAC tool 102 includes a guided interface which requests building system requirements, including the types of building system (e.g. intrusion detection system, video surveillance, access control, fire safety, HVAC, elevator, etc.) and their desired level of certifications (e.g., NFPA rating for fire safety sensors, ASHRAE standards for HVAC and UL or EN-grade for intrusion sensor). The IAC tool 102 allows updating the selected components based on stock availability and lead times of the selected components 

Hence, Tiwari teaches selecting the component as well as capturing the equipement in an actual floor plan.
(Argument 2) Applicant has argued in Remarks Pg.11-13:
Nor does Tiwari teach or suggest “enabling] a user to select an equipment symbol on the floor plan for analysis,” as recited in claim 1. Tiwari’s “manual component placement module”... “allows the user to select a component type from predefined list to add the component to a particular location the floor plan or “the user can drag and drop a component icon” {Tiwari at [0139], emphases added). In contrast, the claimed equipment symbols are already included in the floor plan. When an equipment symbol is selected for analysis, then the claimed system will “parse the floor plan to identify [all of the additional,] existing instances of the selected

(Response 2) As stated above Tiwari ([0086]) shows clearly updating the selected component from an existing floor plan, which is captured (Tiwari: [0093]-[0094]) and includes specific components (Tiwari: [0100]). The drag and drop is an additional feature to add new components as detailed in Tiwari ([0331]) in addition to updating existing components. 
[0331] …The IAC tool 102 allows adding new components to the existing system design, adding configuration for new components, updating configuration of existing component, if needed, and executing the remaining stages of the IAC process for the new components as described above…

(Argument 3) Applicant has argued in Remarks Pg.13:
The Examiner further cites to Tiwari’s “mapping module” (See Tiwari at [0095-[0115]) as teaching “parse the floor plan to identify existing instances of the selected equipment symbol,” but this is incorrect. Office Action at 7. Tiwari’s mapping module uses a mobile device to capture building information including room details such as “thermostats, HVAC ducts, light sources, smoke alarms, C02 sensors, sprinkles, plug sockets, [and] intrusion sensors.” Tiwari at [0100]. Thus, at best, Tiwari “automatically recognizes these features as room details and incorporates the room details into the floor plan.” id. However, Tiwari fails to disclose parsing or analyzing the floor plan that it creates “to identify instances of the selected equipment symbol.” Therefore, Tiwari does not teach or suggest at least the claim element “parse the floor plan to identify existing instances of the selected equipment symbol” and the claims allowable over at least Tiwari.

(Response 3)Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art selected components based on stock availability and lead times of the selected components” (From Tiwari: [0086]) and “The IAC tool 102 allows adding new components to the existing system design, adding configuration for new components, updating configuration of existing component,”(From Tiwari: [0331]). All the paragraphs are cited above as well. No new arguments are made against Tierney and Mair.
----- This page is left blank after this line -----




 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-29 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 28, 29:
Step 1: the claims are drawn to a system/method/ non-transitory computer readable medium respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, the limitations: 
…at least one processor configured to:
… 
parse the floor plan to identify existing instances of the selected equipment symbol; 
parse the floor plan to identify structural elements including walls; 
access functional requirements for a set of rooms in the plurality of rooms containing the existing instances of the selected equipment symbols; 
access equipment technical specifications to identify equipment technical specifications associated with the functional requirements; 
perform a generative analysis on the identified equipment technical specifications within identified walls of each room in the set of rooms to select an equipment model that at least partially conforms to the functional requirements; 
update the floor plan by associating the selected equipment model with the existing instances of the selected equipment symbols; and 
output a bill of material based on the updated floor plan.

Under its broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components. Specifically the process is directed to parsing the existing floorplan & equipment details based on functional requirements (e.g. kitchen, bedroom etc), updating floor 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, and a non-transitory computer readable medium at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim recites the additional elements access a floor plan demarcating a plurality of rooms, where the floor plan includes a plurality of equipment symbols and enable a user to select an equipment symbol for analysis amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B of the 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract 
Claims 2-28:
Step 1: the claims are drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The limitations: 

2. (Currently Amended) The structural design system of claim 1, wherein the at least one processor is further configured to update the floor plan by modifying at least one of quantity or location of one of the existing instances of selected equipment symbols in order to improve compliance with the functional requirements.
3. (Original) The structural design system of claim 2, wherein at least one processor is further configured to enable a user to define a maximum allowed modification variance in at least one of a quantity or a location of the selected equipment symbols.
4. (Currently Amended)The structural design system of claim 1, wherein the at least one processor is further configured to prompt the user to accept at least one location modification of one of the existing instances of the selected equipment symbols.
5. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to identify at least two equipment models for a given equipment symbol which at least partially conforms for a user's selection.
6. (Original) The structural design system of claim 1, wherein the generative analysis includes selecting different equipment models for the same equipment symbol in the plurality of rooms.
7. (Original) The structural design system of claim 1, wherein a plurality of equipment symbols are selected for analysis.
8. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to enable specification of an equipment model for one of the selected instances of the equipment symbols, and the generative analysis process includes at least one of optimizing a parameter of a specified equipment model or selecting auxiliary equipment.
9. (Original) The structural design system of claim 1, wherein accessing the equipment technical specifications is based on user input.

10. (Original) The structural design system of claim 1, wherein accessing the functional requirements is based on user input.
11. (Original) The structural design system of claim 1, wherein parsing the floor plan includes at least one of a geometric analysis, a semantic analysis, or machine learning methods.
13. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to enable a user to access a list of equipment symbols and select a plurality of equipment symbols from the list for analysis.
14. (Original) The structural design system of claim 1, wherein the selected equipment symbol denotes a lighting fixture.
15. (Original) The structural design system of claim 1, wherein the selected equipment symbol denotes a sensor.
16. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to select compatible auxiliary equipment for the selected equipment model.
17. (Original) The structural design system of claim 1, wherein the generative analysis process considers a semantic designation of a room in the set of rooms.
18. (Original) The structural design system of claim 1, wherein the generative analysis process considers an architectural feature of a room in the set of rooms.
19. (Original) The structural design system of claim 18, wherein the architectural feature includes area.
20. (Original) The structural design system of claim 18, wherein the architectural feature includes a furniture type.
21. (Currently Amended) The structural design system of claim 1, wherein during the generative analysis the at least one processor is further configured to generate a wiring diagram, the wiring diagram including a graphical representation on the floor plan of the equipment placement location and wiring runs to the selected equipment.
22. (Original) The structural design system of claim 1, wherein the at least one processor is further configured to perform a floor plan analysis on the floor plan to identify room contours of the plurality of demarcated rooms.
23. (Original) The structural design system of claim 1, wherein the equipment symbol is a building information modeling object.
24. (Original) The structural design system of claim 1, wherein associating the selected equipment model with the selected equipment symbol includes associating a building information modeling object reflecting the selected equipment model with the equipment symbol.
25. (Original) The structural design system of claim 24, wherein associating the building information modeling object overrides another building information modeling object previously associated with the symbol.
26. (Original) The structural design system of claim 1, wherein the selected equipment symbol analysis is associated with a building information modeling object containing a first model, and wherein the generative analysis process includes determining a second model would achieve higher conformance with the functional requirement, and wherein the at least one processor is further configured to associate the second model with the equipment based on the determination.
27. (Original) The structural design system of claim 26, wherein the at least one processor is further configured to display a prompt querying acceptance of the selected second model's association with the selected equipment symbol.
Under their broadest reasonable interpretation, these covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Specifically the system steps /process of updating the floor plan can be based on observations as claimed (like quantity or location of equipment, type of equipment, generative analysis 
Step 2A Prong 2: Under step 2A prong 2 these steps do not disclose any additional elements and further do not integrate the abstract idea into a practical application. They inherit the same rationale as claim 1 above and are rejected likewise.
Step 2B: In accordance with Step 2B of the 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/medium to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also accessing the floor plan and architectural feature data is extra-solution activity (MPEP 2106.05(g)). Further, In addition, the recitation of "floor plans", "equipment", "structural elements", "walls", "rooms", amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11, 13-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiwari et al (US PGPUB No. 20180075168), in view of Tierney et al (US PGPUB No. 20180276319).
Regarding Claims 1, 28, and 29  (Updated 4/6/2021)
Tiwari teaches a structural design system (Tiwari: [0079]) selecting equipment models and optimizing placement of equipment in floor plans (Tiwari: [0089]-[0090]), a structural design method (Tiwari: [0079]-[0081]) and  a non-transitory computer readable medium (Tiwari: [0079]) comprising instructions that, when executed by at least one processor to execute the system comprising: at least one processor configured (Tiwari: [0079]) to: access a floor plan demarcating a plurality of rooms, where the floor plan includes a plurality of equipment symbols (Tiwari:[0259]-[0260] Fig.7B-7C, Also see [0087][0092][0093][0096] [0115][0165] for various details on the room and equipment symbols or components); enable a user to select an equipment symbol on the floor plan for analysis (Tiwari: [0100] “…The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms. CO2 sensors, sprinkles, plug sockets, intrusion sensors. The mapping module automatically recognizes these features as room details and incorporates the room details into the floor plan. Alternatively, the location of room details could also be recorded after the entire room geometry is captured. …” – showing capturing the existing details of the equipment; also see in general user’s ability to select components /symbols [0086] “…The IAC tool 102 allows updating the selected components based on stock availability and lead times of the selected components …”, [0119] “…In addition, the system 100 allows a user to select the desired system control panel and selects system components that are compatible with the selected panel that meet user requirements…”;  [0267]-[0278] – showing user selecting RF system components for analysis; [0139] [0087]); parse the floor plan to identify existing instances of the selected equipment symbol (Tiwari:[0100][0119] mapped as above; [0260], [0267]-[0285], also see [0095]-[0115], [0165], [0171], [0087]); parse the floor plan to identify structural elements including walls (Tiwari:[0260]-[0266] also see [0097]-[0098]); access functional requirements for a set of rooms in the plurality of rooms containing the instances of the selected equipment symbols (Tiwari:[0260] walls & hardware components associated with different room types, inner and outer walls; Also see user functional requirements in [0267][0246] & [0117]); access equipment technical specifications to identify equipment technical specifications associated with the functional requirements (Tiwari:[0279], [0267]); perform a (Tiwari:[0315]-[0323], selecting technical specification of the RF system components and also the wall components [0260]-[0288], also see [0121]-[0151] [0119] [0124]); update the floor plan by associating the selected equipment model with the existing instances of the selected equipment symbols (Tiwari:[0331] “…The IAC tool 102 allows adding new components to the existing system design, adding configuration for new components, updating configuration of existing component, if needed, and executing the remaining stages of the IAC process for the new components as described above….”;  [0119] [0086] “…The IAC tool 102 allows updating the selected components based on stock availability and lead times of the selected components…”; [0087] [0126] [0207]); and output a bill of material based on the updated floor plan (Tiwari:[0325][0089]).
Tiwari does not specifically teach perform a generative analysis on the identified equipment technical specifications within identified walls of each room in the set of rooms to select an equipment model that at least partially conforms to the functional requirements.
Tierney teaches perform a generative analysis on the identified equipment technical specifications within identified walls of each room in the set of rooms to select an equipment model that at least partially conforms to the functional requirements (Tierney: Fig.5 & [0047] at least, where the generative analysis is performed on generative design rules present on the selected building product present in the building information model (BIM) representing the claimed floor plan, and  generative design rules present on the selected building product present in the products information model (PIM) representing the available for use in BIM).
Tierney also teaches enable a user to select an equipment symbol for analysis (Tierney: [0042] “…In one embodiment, the database further stores therein a building information model (BIM) for the building project, the BIM comprising another number of building products that may or may not be available or feasible for installation and/or may or may not meet certain criteria for inclusion in the building project…”).

Regarding Claim 2  (Updated 4/6/2021)
Tiwari teaches wherein the at least one processor is further configured to update the floor plan by modifying at least one of quantity (Tiwari: [0207] “…The system 100 allows a user to re-locate, add, or remove components via the user interface, while ensuring that the user is not able to add incompatible sensors.” ; [0209] “…The system highlights the devices that do not have sufficient connectivity and then suggests the user to either add wireless repeaters or move the devices.”) or location of one of the existing instances of selected equipment symbols in order to improve compliance with the functional requirements (Tiwari: [0327] “…This allows the mobile device to tag the picture of mounted component with its location on floor plan, compare it with the planned location, and update the planned location with actual installed location, if necessary…”).
Regarding Claim 3 
Tiwari teaches wherein at least one processor is further configured to enable a user to define a maximum allowed modification variance in at least one of a quantity or a location of the selected equipment symbols (Tiwari: [0209] “…The system 100 allows a user to re-locate, add, or remove components via the user interface, while ensuring that the user is not able to add incompatible sensors”; [0125] “…e.g. glass size and material, the sensor specifications which describe the placement requirements/rules for the glass break sensor in terms of maximum and minimum radial distance from the window and angular relationship with the item, and finally the room layout and item location in the building (i.e. relative coordinates).”).
Regarding Claim 4 (Updated 4/6/2021)
Tiwari teaches wherein the at least one processor is further configured to prompt the user to accept at least one location modification of one of the existing instances of the selected equipment symbols (Tiwari: [0327] “…This allows the mobile device to tag the picture of mounted component with its location on floor plan, compare it with the planned location, and update the planned location with actual installed location, if necessary…”). [0125] - [0127] showing placement of glass breakage sensor and providing different placement solutions based on desired protection needed (functional requirement); [0143] “…For the case where the number of components and possible locations are low, the system 100 can enumerate all possible combinations of sensor locations and orientations to find the optimal location and orientation of each sensor. The approach is independent of specific component characteristics (like detection range and detection probabilities)”; [0197]-[0199] shows one approach for component placement).
Regarding Claim 5
Tierney teaches wherein the at least one processor is further configured to identify at least two equipment models for a given equipment symbol which at least partially conforms for a user's selection (Tierney: [0038] “When an embodiment of the invention is selecting a building part, and the part selection fails, the embodiment selects alternate parts in an optimized iterative process to find parts that would make manufacturing, transportation, installation, or any other constraints possible.…The embodiment chooses alternate products that match the building form within the specified tolerance, and re-checks these products….”).
Regarding Claim 6
Tierney teaches wherein the generative analysis includes selecting different equipment models for the same equipment symbol in the plurality of rooms (Tierney: [0038] – “…When an embodiment of the invention is selecting a building part, and the part selection fails, the embodiment selects alternate parts in an optimized iterative process to find parts that would make manufacturing, transportation, installation, or any other constraints possible….” – the same component in different rooms may have different manufacturing, transportation, installation, or any other constraints possible and therefore may be replaced by different equipment models for the same equipment symbol).
Regarding Claim 7
Tiwari teaches wherein a plurality of equipment symbols are selected for analysis (Tiwari:[0119]).
Regarding Claim 8
Tiwari teaches wherein the at least one processor is further configured to enable specification of an equipment model for one of the selected instances of the equipment symbols, and the  (Tiwari: Fig, 2J see room 1 options for configuration [0197] “…The output of this room level placement is a table that describes cost, detection performance, false alarm performance achieved by a component or a combination of components for the room as show in FIG. 2J. In other embodiments, it can also provide the precise location and angular orientation of components within the room to achieve estimated performance…” additional components would be auxiliary components as in [0199] where additional motion sensor for higher probability; general see [0121][0200] various component placement strategies varing the parameter, count, location orientation etc.; Also in another example user may provide updated specification for the component (such as RF component in [0279]), selecting auxiliary equipment [0300]).
Regarding Claim 9
Tiwari teaches wherein accessing the equipment technical specifications is based on user input (Tiwari: [0279]).
Regarding Claim 10
Tiwari teaches wherein accessing the functional requirements is based on user input (Tiwari: [0117]).
Regarding Claim 11
Tiwari teaches wherein parsing the floor plan includes at least one of a geometric analysis (Tiwari: [0095]-[0115] mapping module doing geometric analysis to capture data and identify different features such as walls, ceilings, [0100] “….During the process of capturing the room, the user also points the laser and records the locations of room details of interest, for example, doors, windows, etc. into the mapping module. The room details could include, but are not limited to, thermostats, HVAC ducts, light sources, smoke alarms. CO2 sensors, sprinkles, plug sockets, intrusion sensors…”), a semantic analysis (Tiwari: [0165]-[0171]), or machine learning methods.
Regarding Claim 13
Tiwari teaches wherein the at least one processor is further configured to enable a user to access a list of equipment symbols and select a plurality of equipment symbols from the list for analysis (Tiwari: [0087][0165][0280]).
Regarding Claim 14
Tiwari teaches wherein the selected equipment symbol denotes a lighting fixture (Tiwari: [0087], [0054] & Fig.6A, [0108]).
Regarding Claim 15
Tiwari teaches wherein the selected equipment symbol denotes a sensor (Tiwari: [0087]).
Regarding Claim 16
Tiwari teaches wherein the at least one processor is further configured to select compatible auxiliary equipment for the selected equipment model 
Regarding Claim 17
Tiwari teaches wherein the generative analysis process considers a semantic designation of a room in the set of rooms1 (Tiwari: [0093][0165]).
Regarding Claim 18
Tiwari and Tierney both teaches wherein the generative analysis process considers an architectural feature of a room in the set of rooms (Tiwari: [0124] architectural feature as area. Tierney: [0031][0041] architectural feature as room features)
Regarding Claim 19
Tiwari teaches wherein the architectural feature includes area (Tiwari: [0124] architectural feature as area).
Regarding Claim 20
Tiwari teaches wherein the architectural feature includes a furniture type (Tiwari: [0098][0115][0130][0140]).
Regarding Claim 21 (Updated 4/6/2021)
Tiwari teaches wherein during the generative analysis the at least one processor is further configured to generate a wiring diagram (Tiwari: Fig.1C, [0085][0209] “…For wired sensors, the system calculates the distance from all the wired components to the panel to estimate the amount and type of wiring necessary to support panel-to-components communications and powering requirements. This also allows the system to estimate the cost of wiring for later steps. …”; [0325]-[0328]), the wiring diagram including a graphical representation on the floor plan of the equipment placement location and wiring runs to the selected equipment (Tiwari: [0326]-[0329] Fig.1C; Actual view of commissioning of the layout is also detailed in [0329]-[0349] while viewing the layout on the devices).
Regarding Claim 22
Tiwari teaches wherein the at least one processor is further configured to perform a floor plan analysis on the floor plan to identify room contours of the plurality of demarcated rooms (Tiwari: [0125] contour as room layout, created using the mapping module 302 as at least in [0096]-[0097] showing example with at least two adjacent rooms.[0260] designation of various rooms).
Regarding Claim 23
Tiwari & Tierney both teach wherein the equipment symbol is a building information modeling object (Tiwari: [0003], Also see 7B with light fixture; Tierney: [0040]-[0041]).
Regarding Claim 24
Tiwari & Tierney both teach wherein associating the selected equipment model with the selected equipment symbol includes associating a building information modeling object reflecting the selected equipment model with the equipment symbol (Tiwari: [0087][0119], e.g in Fig. 7B see light fixture; Tierney: [0040]-[0041], Fig.5 [0047]).
Regarding Claim 25
Tierney teaches  wherein associating the building information modeling object overrides another building information modeling object previously associated with the symbol (Tierney: [0047] Fig.5 showing replacing previously associated BIM object with object with more details in PIM which is complies with one or more generative design rules associated with its building products that are similar to or an acceptable substitute for one or more generative design rules associated with building products in the BIM.).
Regarding Claim 26
Tierney teaches wherein the selected equipment symbol analysis is associated with a building information modeling object containing a first model, and wherein the generative analysis process includes determining a second model would achieve higher conformance with the functional requirement, and wherein the at least one processor is further configured to associate the second model with the equipment based on the determination (Tierney: [0047] Fig.5 showing replacing previously associated BIM object with object with more details in PIM which is complies with one or more generative design rules associated with its building products that are similar to or an acceptable substitute for one or more generative design rules associated with building products in the BIM. Also see Tiwari: [0087][0119] where the PIM would be manufactures database of products that can be used).
Regarding Claim 27
Tiwari teaches wherein the at least one processor is further configured to display a prompt querying acceptance of the selected second model's association with the selected equipment symbol.
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tiwari, in view of Tierney, further in view of Mair (USPGPUB No. 20190188477).
Regarding Claim 12 (Updated 4/6/2021)
Teachings of Tiwari and Tierney are shown in parent claim 1.
Tiwari teaches using building semantically rich floor plan (Tiwari: [0165]) using the mapping techniques (Tiwari: [0095]-[0115]), but does not go in detail how such information is extracted (specifically using artificial intelligence methods). Tiwari also uses mobile device to capture existing floor plan (Tiwari: [0093]-[0094]). 
Mair teaches wherein parsing the floor plan to identify existing instances of the selected equipment symbol includes using artificial intelligence methods (Mair: [0056][0059]; Fig.1 showing image and lidar data is used to generate the object map 125 in the floor plan, the object map is the map of the existing instances of equipment).
Motivation to combine Tiwari and Tierney is provided in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mair to Tiwari to know exactly how to extract & parse information from mapping (as in Tiwari: [0095]-[0015]) to make the floor plan semantically rich. The motivation to combine would have been that Mair teaches various method for object recognition in the scanned/mapped data using an artificial neural network, such as a deep convolutional neural network that is configured to identify objects from the images ([0056]) hereby further contributing to the teachings of Tiwari ([0165]). Further Tiwari .
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, April 6, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mair et al, not used here, also performs the sematic designation of objects based on rooms: [0034] [0051]. It may be used in future.